Pee Cublam : The defendant in error in á petition for a rehearing cites many authorities in an extended argument on the proposition that this court will review a judgment of the Municipal Court entered in a trial without a jury where no propositions of law were submitted. It is also asserted that this decision is in conflict with those authorities. The opinion does not so state, and we think it warrants no such construction; but as counsel appear sincere in their contention, we make this addition to the opinion to make sure of no misunderstanding of what we mean to hold. It is true that this court will review judgments entered in the Municipal Court in cases tried without a jury where no propositions of law are submitted. It is equally clear that under the Practice Act, chapter 110, sec. 61, and adopted as a rule of the Municipal Court, when written propositions of law are submitted to the trial court it is the duty of the court to pass on the same. The two questions are very different and not one and the same, as counsel seem to think. While an Appellate Court may review a civil case tried in the Municipal Court without a jury, where no propositions of law were submitted, it is our impression that counsel, however much it might be desired, would find it somewhat difficult to have the case reviewed by the Supreme Court and it was such a situation to which we referred in the last paragraph of the opinion. Propositions of law presented in the petition for a rehearing that were not presented in the original briefs will not be considered. The petition for rehearing is denied. Petition denied.